Citation Nr: 0213780	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-10 167 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a lung mass in the 
left upper lobe claimed as secondary to a service-connected 
pleural cavity injury.

2.  Entitlement to an increased rating for shrapnel wound 
residuals with pleural cavity injury, currently rated as 20 
percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



NTRODUCTION

The veteran had recognized guerilla service from January 1945 
to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines.  The RO, in pertinent part, denied 
entitlement to an evaluation greater than the protected 20 
percent (38 C.F.R. § 3.951 (2001) for residuals of a shell 
fragment wound with injuries of the pleural cavity with 
retained metallic fragment in the left lower lobe, service 
connection for a lung mass of the left upper lobe, to 
consider bronchogenic cancer, and a TDIU.

In May 2001 the Board issued a decision on several issues and 
remanded the issues listed on the title page for further 
development and adjudication.

In January 2002 the RO most recently affirmed the 
determinations previously entered.  

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  Service medical records are negative for a lung mass in 
the left upper lobe.  

2.  A lung mass in the left upper lobe of unknown etiology 
shown by X-ray in 1998 resolved after treatment for pulmonary 
tuberculosis.  

3.  There is no probative, competent medical evidence of 
record showing a current left lung mass, nor has a malignant 
tumor ever been demonstrated by the evidentiary record, 
muchless shown disabling to a compensable degree during the 
first post service year.  

4.  Residuals attributable to shrapnel wound injury of the 
pleural cavity do not cause an FEV-1 of 56 to 70 percent of 
predicted, or FEV-1/FVC of 56 to 70 percent of predicted, or 
DLCO (SB) of 56 to 65 percent of predicted.

5.  The veteran is service connected for residuals of a 
shrapnel wound of the right scapular region with injury to 
Muscle Group (MG) I, II and IV, currently rated as 50 percent 
disabling; residuals of a shrapnel wound of the back with 
injury to MG IV, left side, currently rated as 20 percent 
disabling; shrapnel wound residuals with pleural cavity 
injury, currently rated as 20 percent disabling; and for 
residuals of a shrapnel wound of the back with injury to MG 
XX, thoracic region, currently rated as 10 percent disabling.  
The combined evaluation is 80 percent disabling.  

6.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, have rendered him unable to obtain 
and retain all kinds of substantially gainful employment.


CONCLUSIONS OF LAW

1.  A lung mass in the left upper lobe was not incurred in or 
aggravated by active service, is not proximately due to, the 
result of, or aggravated by the service-connected pleural 
cavity injury; nor may a malignant tumor be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2001); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  The criteria for a disability rating in excess of 20 
percent for shrapnel wound residuals with pleural cavity 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103a, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.97, Diagnostic Code 
(2001).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran is service-connected for multiple injuries 
secondary to shrapnel wounds incurred in combat in February 
1945 at Orion, Bataan.  This includes a grant of service 
connection for pleural cavity injury in an August 1959 rating 
decision.  At that time a noncompensable evaluation was 
assigned effective from July 1959.  After review of a 
November 1968 VA examination report showing retained metallic 
fragments in the lung with respiratory symptoms and pain in 
the upper chest and back, the RO held that moderate pleural 
cavity injury existed.  A 20 percent evaluation for residuals 
of a shrapnel wound (SW) with injuries of the pleural cavity 
with retained metallic fragment in the left lower lobe was 
assigned effective from October 1968.

After review of private medical evidence, the RO confirmed 
and continued the 20 percent evaluation in a December 1978 
rating decision.  After review of a February 1979 examination 
report and private medical evidence submitted, the RO 
confirmed and continued the 20 percent evaluation in rating 
decisions in May 1979 and October 1980.  

In October 1998 the veteran submitted a claim for increased 
compensation benefits and for unemployability.  With his 
claim, he submitted a September 1998 X-ray report that 
revealed a large ovoid density of the left suprahilar area 
with unknown etiology; an ovoid calcific density of the right 
infra-clavicular area, consider calcified granuloma and 
multiple metallic foreign bodies of the right and left upper 
hemithorax.  


An October 1998 X-ray revealed an increase in density of the 
inferior aspect of a nodule in the left hilar area when 
compared with a September 1998 radiograph.  He also submitted 
an October 1998 private medical report of a computerized 
tomographic (CT) scan of the chest.  The clinical findings of 
the CT scan were also included in an October 1998 medical 
certificate showing treatment for a lung mass of the left 
upper lobe; "T/C Bronchogenic Cancer", and pneumonia, 
resolved.  

Subsequently, a formal claim for a TDIU signed by the veteran 
in November 1998 was submitted.  He claimed that he was 
unable to work due to his shoulder and back injuries and that 
he had last worked full time in 1958 or 1959.  His disability 
affected full time employment in 1970 or 1980 or earlier, and 
he became too disabled to work sometime before 1980.  He 
previously had worked as a farmer.  He had not tried to 
obtain employment since he became too disabled to work.  His 
highest education was an undergraduate in high school.  He 
denied having any other education or training before or after 
he became too disabled to work.  

The Board notes that in an earlier VA Form 21-527 submitted 
in November 1978, the veteran stated that the highest year of 
education completed was fourth year high school.  

The veteran was afforded a VA Compensation and Pension (C&P) 
respiratory examination in December 1998.  The examiner 
reviewed the claims file.  The veteran reported having a 
cough for years, since the 1970s, especially at night.  He 
had a fever on and off.  He had a productive cough with 
blood, anorexia, and dyspnea even at rest.  There was slight 
incapacitation due to cough and knee joint pain.  He walked 
but with support.  He was on anti-tuberculosis medication 
since September 1998.  There was no cor pulmonale, RVH, or 
pulmonary hypertension.  He had a slight weight loss.  

Pulmonary function tests in November 1998 had an 
interpretation of normal spirometry.  The pulmonary function 
test results revealed forced expiratory volume in one second 
(FEV-1) was 143 percent of predicted value and the ratio of 
FEV-1 to forced vital capacity (FEV1/FVC) was 83 percent.  

The diagnoses at the December 1998 VA examination were left 
hilar mass with questioned etiology and retained metallic 
foreign bodies, subcutaneous tissues and MG XXI of posterior 
lateral chest wall.  The examiner commented that the veteran 
had a normal pulmonary function test with no 
obstructive/restrictive ventilatory defect noted; hence he 
was employable.  There was a left hilar mass noted in his 
chest X-ray that needed further work-up to assess its nature.  

The veteran submitted an electrocardiogram report from 
Premiere General Hospital dated in June 2001 showing findings 
of sinus bradycardia and anterolateral wall ischemia.

In June 2001, the RO wrote to the veteran requesting medical 
evidence showing that his claimed condition (lung mass) 
currently existed, had its onset during his military service, 
and may be directly related to a disease, injury, or event 
that occurred in service.  He was requested to identify all 
health care providers who provided treatment for his claimed 
condition.  

In July 2001, in reply the veteran submitted signed VA Forms 
21-4142, Authorization and Consent to Release Information, 
without indicating the names and dates of treatment of the 
health care provider.  In an accompanying statement, he 
indicated that these forms could be used to obtain more 
information pertaining to the medical evidence he had 
submitted.  In addition, he submitted a private medical 
statement regarding a consultation for coronary artery 
disease and hypertension.

At a VA C&P respiratory examination in August 2001, the 
veteran complained of recurrent chest and back pains 
especially when he coughed.  He usually coughed when it was 
cold.  The pain manifested approximately 4 to 5 times a week.  

He denied shortness of breath when resting.  He experienced 
shortness of breath and felt very tired when walking around 
25 meters.  He had cough productive of phlegm.  No work-up or 
biopsy was done on the left upper lung mass first noted in 
1998.  He began treatment for pulmonary tuberculosis (PTB) in 
1998 that lasted for almost two years.  His hemoptysis 
resolved with the treatment.  

Clinical findings were no neck vein engorgement or cervical 
adenopathies, unimpaired fremiti with clear breath sounds and 
symmetrical chest excursions.  The pulmonary function test 
results revealed FEV-1 was 117 percent of predicted value; 
the FEV1/FVC was 76 percent; and diffusion capacity of the 
lung for carbon monoxide by the single breath method 
(DLCO(SB)) was 96 percent predicted.  

The diagnoses were residual of SW with penetrating pleural 
cavity injury, no obstructive nor restrictive ventilatory 
defect and normal DLCO.  A chest X-ray done during this VA 
examination showed resolution of the soft tissue mass noted 
in November 1998.  The veteran had received anti-tuberculosis 
treatment and the etiology of the left upper lung mass was 
tuberculosis.  The examiner opined that this had no 
relationship whatsoever to his service-connected shrapnel 
wound injury that penetrated the pleural cavity.

In a December 2001 medical opinion, a VA examiner noted that 
a review of the chart and August 2001 VA examination had been 
made.  The examiner noted that a review of chest films in 
1998 and 2001 showed the disappearance of the mass in the 
1998 films after the veteran was treated for tuberculosis.  
The examiner found no radiographic signs of pleural cavity 
involvement such as pleural fibrosis, effusion or thickening 
that would signify affection of the pleura after the 
veteran's injury.  Moreover, the examiner noted that the 
pulmonary function test, including the DLCO which may be 
abnormal in pleural diseases was normal both in 1998 and in 
2001.  The examiner concluded that based on these pulmonary 
findings, the veteran's ability to work would not at all be 
affected by the service-connected pleural cavity injury.  
Criteria

Service connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period 
of war or during peacetime after December 31, 1946, and a 
malignant tumor becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309(c) (2001).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime. See 38 
U.S.C.A. § 1110 (West 1991). 

"[E]very veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."  38 U.S.C.A. § 1111 (West 
1991). See 38 C.F.R. §§ 3.303, 3.304 (2001).

Entitlement to service connection may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).


Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2001).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001); 
see VAOPGCPREC 36-97.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).



Ratings under diagnostic codes 6600 through 6818 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
However, in cases protected by the provisions of Public Law 
(Pub. L.) 90-493, the graduated ratings of 50 and 30 percent 
for inactive tuberculosis will not be elevated.  38 C.F.R. § 
4.96(a) (2001).

There is a General Rating Formula for Restrictive Lung 
Disease (Diagnostic Codes 6840 through 6845).  Under the 
Schedule, a 100 percent evaluation is warranted for 
restrictive lung disease or restrictive lung disease 
manifested by FEV-1 less than 40 percent of predicted value, 
or; the ratio of FEV-1/FVC less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  A 60 percent rating is warranted where FEV-1 is 40 
to 55 percent of predicted, or FEV-1/FVC is 40 to 55 percent 
of predicted, or DLCO (SB) is 40 to 55 percent of predicted, 
or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent rating is warranted 
where FEV-1 is 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  
A 10 percent rating is warranted where FEV-1 is 71 to 80 
percent predicted, or; FEV-1/FVC is 71 to 80 percent, or; 
DLCO (SB) is 66 to 80 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Codes 6840 to 6845 (2001).




According to Note 3, gunshot wounds of the pleural cavity 
with bullet or missile retained in lung, pain or discomfort 
on exertion, or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion shall be 
rated at least 20-percent disabling.  Disabling injuries of 
shoulder girdle muscles (Groups I to IV) shall be separately 
rated and combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (Diagnostic Code 5321), 
however, will not be separately rated. 


TDIU

The regulations provide that total disability exists "when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. 
§ 3.340(a)(1) (2001).  

Where the schedular disability rating is less than 100 
percent, a total disability rating based on individual 
unemployability may be assigned if a veteran is rendered 
unemployable as a result of service-connected disabilities, 
provided that certain regulatory requirements are met.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.




Under 38 C.F.R. § 4.16(a) it is provided that "the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disabilities are met and in the judgment of the 
rating agency such service-connected disabilities render the 
veteran unemployable."  Further, 38 C.F.R. § 4.16(b) states, 
"It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled."

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the veteran's age or 
impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 4.16, 4.19 (2001).

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2001).

A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Board notes that the Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356. 358 (1991).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Preliminary Matter: Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  In any event, the RO 
provided the veteran with the criteria of the new law and 
fully considered them in connection with the issues on appeal 
when it issued its May 2002 supplemental statement of the 
case.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2001).  The RO provided the veteran a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  

The RO also provided the veteran a statement of the case and 
a supplemental statement of the case that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  

In addition, the Board remanded the claim in May 2001 for 
further development. 

In accordance with the VCAA the veteran was given another 
opportunity to present evidence to support his claim.  In 
June 2001, the RO wrote to the veteran requesting medical 
evidence showing that his claimed condition (lung mass) 
currently existed, had its onset during his military service, 
and may be directly related to a disease, injury, or event 
that occurred in service.  The veteran was requested to 
identify all health care providers who provided treatment for 
his claimed condition.  In reply the veteran submitted signed 
VA Forms 21-4142, Authorization and Consent to Release 
Information, without indicating the names and dates of 
treatment of the health care provider.  In an accompanying 
statement, he indicated that these forms could be used to 
obtain more information pertaining to the medical evidences 
he submitted.  He had submitted an electrocardiogram report 
from Premiere General Hospital dated in June 2001 showing 
findings of sinus bradycardia and anterolateral wall 
ischemia.  Also he submitted a July 2001 medical certificate 
from Dr. ADD showing that the veteran was seen for coronary 
artery disease and hypertension.  These are conditions not 
pertaining to his claim.

Because multiple examinations have provided specific opinions 
concerning the veteran's employability in light of the 
veteran's service-connected disabilities, the Board concludes 
that such examinations are adequate for the purpose of making 
a determination as to whether a TDIU evaluation is warranted 
in this case.  Furthermore, the veteran has made no 
contentions, and subsequent medical evidence does not 
indicate, that the severity of the veteran's service-
connected conditions has changed in such a manner as to 
require the scheduling of another VA examination.  See 38 
U.S.C.A. § 5103A(d) (West Supp. 2002).

As the Board noted earlier, the RO, in its June 2001 fully 
informed the veteran of the new law, as well as to submit 
evidence in support of his claims.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.


Service connection

Service medical records are negative for a lung mass in the 
left upper lobe.  The Board notes that the veteran is not 
claiming service connection for a lung mass in the left upper 
lobe as directly related to service, but is claiming it as 
secondary to the service-connected shrapnel wound residuals 
with pleural cavity injury.  With his October 1998 claim, he 
submitted medical records showing a large ovoid density of 
the left suprahilar area of unknown etiology and that 
bronchogenic cancer was to be considered.  

These medical findings are not enough on which to grant 
service connection.  There must be competent medical evidence 
of a nexus between the inservice findings and diagnoses, the 
post service symptoms, and a current diagnosed disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Although the veteran contends that he has a lung mass related 
to a service-connected disability, a lay person without 
medical training or experience such as the veteran is not 
competent to offer medical diagnoses or opinions on etiology.  
Espiritu supra.  

For that matter VA adjudicators likewise lack competency to 
make conclusions on medical issues such as diagnosis and 
medical relationship or etiology in the absence of medical 
opinion.  See Thurber v. Brown, 5 Vet. App. 119, 122 (1993); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

On VA examination in December 1998, a left hilar mass with 
questioned etiology was noted and further work-up was needed 
to assess its nature.  In August 2001, a VA examiner noted 
that the veteran had begun treatment for PTB in 1998 that 
lasted almost two years and his hemoptysis had resolved with 
the treatment.  A chest X-ray showed resolution of the soft 
tissue mass noted in November 1998.  The VA examiner 
commented that the veteran had received anti-tuberculosis 
treatment and the etiology of the left upper lung mass was 
tuberculosis.  The VA examiner opined that there was no 
relationship to the service-connected shrapnel wound injury 
that penetrated the pleural cavity.  

Evidence against the veteran's claim is the VA examiner's 
opinions in August and December 2001.  Issued after a 
thorough review of the record, the examiner opined that a 
review of chest films in 1998 and 2001 showed the 
disappearance of the mass shown in the 1998 films after the 
veteran was treated for tuberculosis.  Absent medical 
evidence of a current diagnosed lung mass, entitlement to 
service connection is not warranted.  Hickson, supra.

In light of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Although at the time of his claim in October 1998, there was 
medical evidence of a left hilar mass and bronchogenic cancer 
was being considered, the evidence shows that after treatment 
for PTB, the mass resolved.  The competent medical evidence 
of record shows the veteran does not have a current lung mass 
in the left upper lobe, and consequently such is not shown to 
be proximately due to, the result of, or aggravated by a 
service-connected disability.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a lung mass claimed as 
secondary to a service-connected pleural cavity injury.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53.


Increased evaluation

Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud.  
38 C.F.R. § 3.951(b) (2001).  Because the veteran's 20 
percent disability rating has been effective since October 
1968, it is protected at that level from any decrease.

Under the criteria for the evaluation of restrictive lung 
disease, the Board notes that at least a 20 percent rating is 
in order for gunshot wounds of the pleural cavity with bullet 
or missile retained in lung.  

Under the provisions of Diagnostic Code 6845 in effect since 
October 7, 1996, FEV-1, FEV-1/FVC, and DLCO do not reflect 
that the shrapnel wound residuals with pleural cavity injury 
are severe enough to warrant an increased evaluation.  The 
report of VA examinations of record to include the most 
recent results in August 2001 are consistent in that the 
severity of PTB residuals that is required for a rating in 
excess of 20 percent under Diagnostic Code 6845 is simply not 
demonstrated on PFT tests.  In fact, the 2001 pulmonary 
function test findings warrant only a 10 percent rating. 

In sum, the competent evidence does not show that the 
residuals attributable to pleural cavity injury cause an FEV-
1 of 56 to 70 percent of predicted, or FEV-1/FVC of 56 to 70 
percent of predicted, or DLCO (SB) of 56 to 65 percent of 
predicted so as to warrant a 30 percent evaluation.

The Board concludes that the evidence is not evenly balanced 
or more nearly approximates the criteria for a higher rating, 
and the criteria for a rating in excess of 20 percent for 
service-connected shrapnel wound residuals with pleural 
cavity injury are not met. 

After reviewing the entire evidence of record, the Board 
concludes that an evaluation in excess of 20 percent for 
residuals of PTB is not warranted at this time.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
extraschedular evaluation, and obviously considered them.  
However, the RO did not grant entitlement to an increased 
evaluation on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the shrapnel wound 
residuals with pleural cavity injury has not required 
frequent inpatient care.  Furthermore, a VA examiner in 
December 2001 concluded that based on pulmonary findings 
shown in 1998 and 2001, the veteran's ability to work would 
not be affected by the service-connected pleural cavity 
injury. 

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
pleural cavity injury.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


TDIU

The veteran is service connected for residuals of a shrapnel 
wound of the right scapular region with injury to Muscle 
Group (MG) I, II and IV, currently rated as 50 percent 
disabling; residuals of a shrapnel wound of the back with 
injury to MG IV, left side, currently rated as 20 percent 
disabling; shrapnel wound residuals with pleural cavity 
injury, currently rated as 20 percent disabling; and for 
residuals of a shrapnel wound of the back with injury to MG 
XX, thoracic region, currently rated as 10 percent disabling.  
The combined evaluation for the veteran's service-connected 
disabilities is 80 percent disabling.  See 38 C.F.R. § 4.25 
(2001).  


As the veteran has one service-connected disability rated at 
50 percent and sufficient additional disability to bring the 
combined rating to 80 percent, the initial criteria for 
schedular consideration for a grant of TDIU under 38 C.F.R. § 
4.16(a) (2001) is met.  The question thus becomes whether 
these disabilities, in and of themselves, preclude the 
veteran from securing or following a substantially gainful 
occupation.  For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such veteran.  See C.F.R. §§ 4.1, 4.15 (2001).  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
The Board must determine if there were circumstances that 
placed this veteran in a different position from other 
veterans with a 80 percent combined disability rating.  See 
38 C.F.R. § 4.16(a) (2001); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

In this regard, the Board has considered the veteran's 
educational and employment background.  In his completed 
application in November 1998, the veteran reported that he 
had last worked as a farmer and had become too disabled to 
work sometime before 1980.   He had previously reported 
completing four years of high school.

The veteran was afforded multiple examinations with his 
recent claims for increased evaluation for his service-
connected disabilities.  VA examiners described disabilities 
which impaired the veteran to an extent consistent with the 
assigned ratings.  The Board notes that based on the 
examination reports, in May 2001 the Board granted a 50 
percent evaluation for residuals of a shrapnel wound of the 
right scapular region with injury to Muscle Group (MG) I, II 
and IV, a 20 percent evaluation for residuals of a shrapnel 
wound of the back with injury to MG IV, left side and denied 
an evaluation greater than 10 percent for residuals of a 
shrapnel wound of the back with injury to MG XX, thoracic 
region.  

In the present decision the Board denies an evaluation 
greater than 20 percent for shrapnel wound residuals with 
pleural cavity injury.  

There is no indication from the medical evidence that the 
veteran's disabilities were incorrectly evaluated at the time 
of his claim.  As the examiners have provided functional 
assessments and opinions concerning the veteran's 
employability in light of the veteran's service-connected 
disabilities, the Board concludes that such examinations are 
adequate for the purpose of making a determination as to 
whether a TDIU evaluation is warranted in this case.  
Furthermore as noted above, the veteran has made no 
contentions, and subsequent medical evidence does not 
indicate, that the severity of the veteran's service-
connected disabilities has changed in such a manner as to 
require the scheduling of another VA examination.  

As to whether the veteran's service-connected disabilities 
preclude substantially gainful employment, the VA orthopedic 
examiner in November 1998, when describing the effects of the 
condition on the veteran's usual occupation and daily 
activities, noted that the veteran had difficulty carrying 
heavy objects and bending down.  The VA examiner of muscles 
noted that the veteran had stiffness of both shoulders but 
that might have been secondary to arthritis and not secondary 
to service connected shrapnel wound.  The examiner commented 
that the veteran's service-connected disabilities could make 
it difficult for him to engage in strenuous activities.  
There was limitation of motion over both shoulders and the 
back.  Upon examination of the spine, the VA examiner noted 
that the veteran had difficulty in bending forward and the 
range of motion was 0-95 degrees.  

The Board notes that the examiner who conducted a VA 
respiratory examination in November 1998 reviewed the file 
and the August 2001 respiratory examination report and wrote 
in December 2001 that based on pulmonary findings the 
veteran's ability to work would not at all be affected by the 
service-connected pleural cavity injury.

Although the veteran's service-connected pleural cavity 
disability would not preclude substantially gainful 
employment, the November 1998 medical opinions describe 
functional limitations of bending forward, bending down, 
shoulder motion and carrying heavy objects due to the 
veteran's other service-connected disabilities that would 
have an impact on the veteran's employability.  A medical 
opinion also states that the veteran's service-connected 
disabilities could make it difficult for him to engage in 
strenuous activities.  The Board has considered the veteran's 
educational and employment history.  The veteran has a high 
school education and his occupational experience has been as 
a farmer.  

After considering the nature and severity of the veteran's 
disabilities, the Board finds that they are so debilitating 
as to preclude the veteran from securing and maintaining 
substantially gainful employment, consistent with his 
education and occupational background. 

Given this evidence, and after resolving all doubt in the 
veteran's favor, the Board is satisfied that his service-
connected disabilities involving his back and shoulders 
render him unable to obtain or maintain substantially gainful 
employment.  As such, the criteria for entitlement to TDIU 
have been met.  Therefore, with application of the provisions 
of 38 C.F.R. § 4.16(a), the Board finds that the evidentiary 
record supports a grant of entitlement to a TDIU.  See 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).


ORDER

Entitlement to service connection for a lung mass in the left 
upper lobe, claimed as secondary to a service-connected 
pleural cavity injury, is denied.

Entitlement to a rating greater than 20 percent disabling for 
shrapnel wound residuals with pleural cavity injury is 
denied.

Entitlement to a TDIU is granted, subject to the law and 
regulations governing the award of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

